DETAILED ACTION
Status of Application: Claims 1-7, 10-14, and 16-20 are present for examination at this time.  
Claims 1-7, 10-14, and 16-20 are allowed.
The claims have been amended to embrace allowable subject matter.
                                                       Allowable Subject Matter
Claims 1-7, 10-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims:
             The closest prior art of record 

The closest prior art of record “Holographic Object and User Action Combination-Based Authentication Mechanism” by Sundararajan and Saraya US2020/0134156A1 (“Saraya”) “Directional Touch Unlocking for Electronic Devices” by Kuscher and Warr US2015/0128255A1 (“Kuscher”), “Authentication Methods and Systems Using Interactive Three-Dimensional Environments” by Zhu and Gurary US2018/0285538 (“Zhu”), Official Notice as evidenced by Super Mario Brothers  Manual, “Hardening Security Images” by Leddy US2012/0251212A1 (“Leddy”), “Input Method” by Geiss et al., US2015/0084864 (“Geiss”) to anticipate or render obvious the present claims, specifically the prior art fails to anticipate or disclose the specific machine learning training processes and model generation as claimed by Applicant.  The claim amendments herein are highly detailed with regard to the specific training data and how it is referenced.  These amendments themselves would require 2-3 more references beyond those already of record and then there would have to be a reasonable basis to combine them with a system for navigation to a graphical object for purposes of device access authentication. Such a combination of two different areas of technology did not seem to be within what was obvious to one of ordinary skill in the art without applying hindsight reasoning, which is proscribed as a matter of obviousness analysis.
No one reference individually had the exact system or method envisioned by Applicant, nor could less than 5 references be found with almost but not all of the KSR v. Teleflex was stretched beyond a reasonable interpretation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642